Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 1 of 30
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   April 15, 2021
                                                                Nathan Ochsner, Clerk
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 2 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 3 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 4 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 5 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 6 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 7 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 8 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 9 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 10 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 11 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 12 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 13 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 14 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 15 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 16 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 17 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 18 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 19 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 20 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 21 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 22 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 23 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 24 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 25 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 26 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 27 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 28 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 29 of 30
Case 4:19-cv-02148 Document 138 Filed on 04/15/21 in TXSD Page 30 of 30
